91 N.Y.2d 987 (1998)
697 N.E.2d 177
674 N.Y.S.2d 276
The People of the State of New York, Respondent,
v.
Tobias Walls, Appellant.
Court of Appeals of the State of New York.
Argued March 26, 1998.
Decided May 7, 1998.
Paul Skip Laisure, New York City, and Lynn W.L. Fahey for appellant.
Charles J. Hynes, District Attorney of Kings County, Brooklyn (Melissa S. Horlick and Roseann B. MacKechnie of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*988MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant was found guilty, after a jury trial, of robbery in the first degree and attempted robbery in the first degree. On his appeal to the Appellate Division, defendant contended that the trial court committed reversible error when it refused to grant his request that the jury be given an interested witness instruction (see, People v Agosto, 73 N.Y.2d 963, 967; 1 CJI[NY] 7.03; see also, People v Le Mieux, 51 N.Y.2d 981; CPL 300.10 [5]). In unanimously affirming the judgment of conviction, that Court held that defendant's contention was unpreserved for appellate review (240 AD2d 686). We agree.
As a general proposition, a defendant need not submit specific proposed language, either orally or in writing, to accompany a request for a jury instruction (see generally, People v Leisner, 73 N.Y.2d 140, 147-148; compare, People v Celestino, 201 AD2d 91, 97). Under the circumstances of this case, however, defendant's failure to specify to the trial court on the record the particular witness for which the instruction was requested, although given an opportunity to do so, renders defendant's claim of error unreviewable here (see, CPL 470.05 [2]; compare, People v Karabinas, 63 N.Y.2d 871, 872, cert denied 470 US 1087; People v Loines, 197 AD2d 351, lv denied 82 N.Y.2d 926).
Order affirmed in a memorandum.